


116 HR 8274 IH: Dairy Pricing and Policy Commission Act of 2020
U.S. House of Representatives
2020-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8274
IN THE HOUSE OF REPRESENTATIVES

September 16, 2020
Mr. Kind (for himself and Mr. Gallagher) introduced the following bill; which was referred to the Committee on Agriculture

A BILL
To direct the Secretary of Agriculture to establish the Dairy Pricing and Policy Commission, and for other purposes.


1.Short titleThis Act may be cited as the Dairy Pricing and Policy Commission Act of 2020. 2.Dairy Pricing and Policy Commission (a)EstablishmentNot later than 6 months after the date on which funds are first made available to carry out this section, the Secretary shall establish a commission to be known as the Dairy Pricing and Policy Commission (in this section referred to as the Commission).
(b)Study by CommissionThe Commission shall conduct, with respect to the 10-year period ending on the date of the enactment of this Act, a comprehensive study of the following: (1)Decreasing real values of dairy farmer milk prices and income.
(2)Economic and policy causes for the declining number of small and medium sized dairy operations. (3)Levels of milk production in the United States with regional changes in farm numbers, cow numbers, and milk production per cow.
(4)Opportunities and challenges for increasing domestic and export demand for dairy products. (5)The effects of declining dairy farm numbers on rural economies.
(6)Causes for the consolidation within the dairy industry. (c)RecommendationsIn conducting the study pursuant to subsection (b), the Commission shall develop legislative, regulatory, and market-based recommendations for the following:
(1)Responding to periods of heightened dairy production during low prices by considering better supply chain coordination and market price signals. (2)Enhancing the competitiveness of American dairy producers and dairy products in world markets.
(3)Evaluating and identifying challenges and opportunities for new markets for dairy exports. (4)Ensuring that Federal Milk Marketing Orders (FMMO) and FMMO rulemakings are transparent and provide a fair return to producers regardless of the end product for which their milk is used.
(5)Ensuring that the competitiveness of dairy products with other competing products in the marketplace is preserved and enhanced. (d)Membership (1)Number and appointmentThe Commission shall be composed of 18 members appointed by the Secretary as follows:
(A)At least 1 member representing a national consumer organization. (B)At least 3 members representing land-grant colleges and universities or covered NLGCA Institutions, with at least two of such members having expertise in economics.
(C)At least 1 member representing the food and beverage retail sector. (D)Six dairy producers representing a variety of farming practices and sizes and 3 dairy processors, appointed so as to balance geographical distribution of milk production and dairy processing, reflect major product segments of dairy processing, and represent all regions of the United States equitably, including States that operate outside of a Federal Milk Marketing Order.
(E)At least 2 members shall represent dairy farmer, cooperative, or dairy processor, associations. (F)At least 2 members shall represent dairy industry experts in the field of milk pricing, finance, marketing, risk management, consulting, or advisory services (or some combination thereof).
(2)TermsEach member shall be appointed for the duration of the Commission. (3)VacancyAny vacancy occurring before the termination of the Commission shall be filled in the same manner as the original appointment.
(4)PayMembers shall serve without pay, but shall be entitled to receive a reimbursement from the Secretary from existing budget authority for reasonable expenses necessary to carry out the duties of the Commission. (5)ChairpersonThe members shall elect a member to serve as Chairperson of the Commission for the duration of the Commission.
(6)Voting
(A)In generalIf the Commission is unable to reach a consensus on a proposed recommendation or determination, the Commission may decide the matter by majority vote of its members. (B)Tie votesThe Chairperson of the Commission, in addition to voting, may also break any tie vote.
(e)Administrative support servicesThe Secretary shall provide to the Commission the administrative support services necessary for the Commission to carry out the requirements under this section. (f)Report (1)Submission of reportNot later than 2 years after the date of the first meeting of the Commission, the Commission shall submit to the Secretary and Congress a report containing the results of the study conducted pursuant to subsection (b), including the legislative and regulatory recommendations developed pursuant to subsection (c).
(2)Opinions
(A)In generalSubject to subparagraph (B), the report shall reflect, to the extent practicable, a consensus opinion of the members. (B)ExceptionIf the members did not reach a consensus opinion with respect to a matter, the report may include majority and minority findings regarding such matter.
(g)Federal Advisory Committee ActSection 14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.; relating to the termination of advisory committees) shall not apply to the Commission. (h)Advisory natureThe Commission is wholly advisory in nature, and the recommendations of the Commission are nonbinding.
(i)No effect on existing programsThe Secretary shall not allow the existence of the Commission to impede, delay, or otherwise affect any decision-making process of the Department of Agriculture, including any rulemaking procedures planned, proposed, or near completion. (j)Administrative assistanceThe Secretary shall provide administrative support to the Commission, and expend to carry out this section such funds as necessary from budget authority available to the Secretary.
(k)Authorization of appropriationsThere is authorized to be appropriated $50,000 to carry out this section. (l)TerminationThe Commission shall terminate on the earlier of the following:
(1)The date of the submission of the report pursuant to subsection (f). (2)The date that is 2 years after the date of the first meeting of the Commission.
(m)DefinitionsIn this section: (1)Covered NLGCA InstitutionThe term covered NLGCA Institution means an institution that—
(A)is an NLGCA Institution; and (B)offers an accredited dairy economic program.
(2)Federal milk marketing orderThe term Federal milk marketing order means a Federal milk marketing order issued under section 8c of the Agricultural Adjustment Act (7 U.S.C. 608c), reenacted with amendments by the Agricultural Marketing Agreement Act of 1937. (3)Land-grant colleges and universitiesThe term land-grant colleges and universities has the meaning given such term in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103).
(4)NLGCA InstitutionThe term NLGCA Institution has the meaning given such term in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103). (5)SecretaryThe term Secretary means the Secretary of Agriculture.

